DETAILED ACTION
Allowable Subject Matter
Claims 2-6, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, 17-18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettagere et al. US 2016/0117557 hereinafter referred to as Bettagere.
In regards to claim 1, Bettagere teaches:
"A signal processing device comprising: a signal processing unit that performs signal processing on pixel signals"
Bettagere Figure 11-12 teach fault detection circuitry that performs signal processing on pixel signals.
	"and a data generation unit that associates first test data obtained by performing first processing on input data” 

	"second test data obtained by performing second processing on the input data"
Bettagere teaches in Figure 11-12 teaches a multiple input signature register (MISR) 1102 and a multiple signature storage buffer (MSSB).  The Application of the signature processing to first and second frames is equivalent to first and second processing.
"and valid data obtained by performing the second processing on the pixel signals read in a second frame after a first frame to generate frame data corresponding to the second frame"
Bettagere teaches in paragraph [0062] the fault detection circuit 1100, the freeze fault interrupt is indicative of a freeze fault condition during the video sequence.  In yet another further embodiment of the fault detection circuit 1100, the freeze fault interrupt triggers at least one of adding an image overlay to subsequent frames of the video sequence to provide notice of the freeze fault condition, activating an alarm to provide notice of the freeze fault condition, and initiating a freeze fault recovery operation to correct the freeze fault condition for the video sequence.  Absence of these actions is equivalent to obtaining valid data.  
	"wherein the first processing is the signal processing for generating the valid data in the first frame, the second processing is the signal processing for generating the valid data in the second frame" 
Bettagere teaches in Figure 11-12 teaches a multiple input signature register (MISR) 1102 and a multiple signature storage buffer (MSSB).  Bettagere Figure 11 and 12 teaches 
	"and presence or absence of abnormality in the signal processing is diagnosed on a basis of the first test data associated with the frame data corresponding to the first frame, and the first test data associated with the frame data corresponding to the second frame"
Bettagere Figure 11 and 12 teaches signature comparator 1106 which processes the signatures of current, previous and next frames.  Bettagere teaches in Figure 12 that the fault decision 1232 is only yes/no based on the signature comparison of the first and second frame.  These are the test data and are associated with a respective frame.
In regards to claim 7, Bettagere teaches all the limitations of claim 1 and further teach:
“wherein the first processing is the signal processing for generating the valid data in the first frame on a basis of a first setting corresponding to the first frame, and the second processing is the signal processing for generating the valid data in the second frame on a basis of a second setting corresponding to the second frame”
Bettagere Figure 11 and 12 teaches signature comparator 1106 which processes the signatures of current, previous and next frames.  As the process of Figure 12 loops through the frames each frame generates valid data so long as the interrupt 1233 is not activated.  The first two frames processed may be interpreted as first processing and second processing.  All video 
In regards to claim 8, Bettagere teaches all the limitations of claim 1 and further teach:
“wherein the diagnosis in the second frame is made by comparing the first test data associated with the frame data corresponding to the first frame and the first test data associated with the frame data corresponding to the second frame”
Bettagere Figure 11 and 12 teaches signature comparator 1106 which processes the signatures of current, previous and next frames.  As the process of Figure 12 loops through the frames each frame generates valid data so long as the interrupt 1233 is not activated.  
In regards to claim 9, Bettagere teaches all the limitations of claim 1 and further teach:
“wherein the diagnosis in the second frame is made by comparing a code based on the first test data associated with the frame data corresponding to the first frame and a code based on the first test data associated with the frame data corresponding to the second frame”
Bettagere Figure 11 and 12 teaches signature comparator 1106 which processes the signatures of current, previous and next frames.  The Examiner interprets the signatures as codes.  
In regards to claim 10, Bettagere teaches all the limitations of claim 9 and further teach:
“wherein the code to be compared is an error correction code”
The signatures are codes which are compared to correct the freeze error.  These can be interpreted as correction code.
In regards to claim 17, Bettagere teaches all the limitations of claim 1 and further teach:
“further comprising a diagnosis unit that makes the diagnosis”
Bettagere Figure 11 teaches a signature comparator 1106 which makes the diagnosis.   
In regards to claim 18, Bettagere teaches all the limitations of claim 1 and further teach:
“wherein the diagnosis is made by another device”
Bettagere Figure 11 teaches a signature comparator 1106 which makes the diagnosis.   This device is separate from the MISR 1102 and MSSB 1104 and therefore is interpreted as another device.
In regards to claim 21, Bettagere teaches all the limitations of claim 1 and claim 21 contains similar limitations.  Therefore, claim 21 is rejected for similar reasoning as applied to claim 1.
In regards to claim 22, Bettagere teaches all the limitations of claim 1 and claim 22 contains similar limitations.  Therefore, claim 22 is rejected for similar reasoning as applied to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettagere in view of Meany US 2004/0117702 hereinafter referred to as Meany.
In regards to claim 11, Bettagere teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the input data is generated on a basis of a random number”
Bettagere teaches a linear feedback shift register (LFSR) with a seed register 1112 which are used to generate a signature of the images.  It is well-known for a LFSR to generate an image signature with the use of a random number generated with a proper seed.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Meany teaches in paragraph [0028] replicating system 31 may use a linear feedback shift register 62 to generate the image signature from a pseudo random numbering sequence or the function of a linear feedback shifter register maybe effected in software.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Bettagere in view of Meany to have included the features of “wherein the input data is generated on a basis of a random number” to provide improved interface error monitor system and method for monitoring data exchanged between a controller and data converter (Meany [0003]).
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettagere in view of Bahukhandi et al. US 2013/0070135 hereinafter referred to as Bahukhandi.
In regards to claim 12, Bettagere teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the input data is generated by converting an analog value into digital data”
It is conventional for image sensors to convert an analog signal of a detected charge into a digital signal.  Therefore, this feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Bahukhandi teaches in Figure 1-2 teach ADC circuits 150, 60 respectively.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Bettagere in view of Bahukhandi to have included the features of “wherein the input data is generated by converting an analog value into digital data” because it would therefore be desirable to be able to provide imaging devices with a reduced number of ADCs while also maintaining the improved speed of column parallel readout architecture (Bahukhandi [0006]).
In regards to claim 13, Bettagere teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the analog value is output from between a pixel that outputs the pixel signal as an analog signal and an AD conversion unit that converts the analog signal into a digital signal”
Bahukhandi teaches in Figure 1-2 teach ADC circuits 150, 60 respectively.  It is clear that the pixel output from the array is analog and then converted by the ADC circuit.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Bettagere in view of Bahukhandi to have included the features of “wherein the analog value is output from between a pixel that outputs the pixel signal as an analog signal and an AD conversion unit that converts the analog signal into a digital signal” because it would therefore be desirable to be able to provide imaging devices with a reduced number of ADCs while also maintaining the improved speed of column parallel readout architecture (Bahukhandi [0006]).
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettagere in view of Borthakur et al. US 2016/0111463 herein after referred to as Borthakur.
In regards to claim 19, Bettagere teaches all the limitations of claim 1 but does not explicitly teach:
“wherein in a stacked imaging device in which a first semiconductor substrate on which pixels that output the pixel signals arranged and a second semiconductor substrate different from the first semiconductor substrate are stacked, the signal processing device is arranged on the second semiconductor substrate”
This is a conventional structure for a stacked image device.  Borthakur teaches this configuration in Figure 2 with stacked sensor die 102 and signal processing die 104.  It would 
In regards to claim 20, Bettagere/Borthakur teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the second semiconductor substrate is located on an opposite side of a light incident surface of the first semiconductor substrate on which the pixels are arranged”
This is a conventional structure for a stacked image device.  Borthakur teaches this configuration in Figure 2 with stacked sensor die 102 and signal processing die 104.  Borthakur teaches a backside illumination of the image sensors in Figures 1-2 and paragraph [0020], inter alia.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Bettagere in view of Borthakur to have included the features of “wherein the second semiconductor substrate is located on an opposite side of a light incident surface of the first semiconductor substrate on which the pixels are arranged” because conventionally, modern electronic devices…contain an image sensor die having an array of photodiodes formed in a semiconductor substrate.  The image sensor die is mounted on a digital 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422